DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions

3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17, drawn to a coating composition, classified in C09D5/00.
II.	Claims 18-23, drawn to an article, classified in C09D7/00.
The inventions are distinct, each from the other because of the following reasons:
4.	Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and would result in different effects.
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
6.	During a telephone conversation with Anand Patel on 2/16/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
8.	Claim 17 is objected to because of the following informalities:  dependency of claim 18 is suggested to be changed to claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



10.	Claims 1, 3, 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stav et al. (US 2016/0060168).
Stav et al. disclose a gypsum slurry comprising stucco, phosphate and water (Table III).
The limitations of claim 3 can be found in Stav et al. at Table III, where it discloses the phosphate (PO4).
The limitations of claim 11 can be found in Stav et al. at Table III, where it discloses the 0.3 wt% of phosphate (2 g/640 g).
The limitations of claim 12 can be found in Stav et al. at Table III, where it discloses the ratio of water to stucco is 1.25 (800 g/640 g).
The limitations of claim 13 can be found in Stav et al. at Table III, where it discloses the dispersant.
Claim 15 is an inherent property based on substantially the same components as claimed.
The limitations of claims 16 and 17 can be found in Stav et al. at claim 25, where it discloses the method for making a gypsum board.

11.	Claims 1-3, 5, 6, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US Patent 6,409,825).
Yu et al. disclose a gypsum mixture comprising calcined gypsum, water and at least one additive selected from an organic phosphonic compound such as 
The limitations of claim 2 can be found in Yu et al. at claim 9, where it discloses the aminotri(methylene-phosphonic acid). 
The limitations of claims 3, 5 and 6 can be found in Yu et al. at claim 9, where it discloses the aminotri(methylene-phosphonic acid) (n is 3, m is 2).
The limitations of claim 9 can be found in Yu et al. at claim 11, where it discloses the sodium hexametaphosphate.
The limitations of claim 11 can be found in Yu et al. at Example 40 in Table 1, where it discloses the 3.3 wt% of OPPC1.
The limitations of claim 12 can be found in Yu et al. at col. 8, lines 11-15, where it discloses the 40% to 55% by weight of water and at least 40% by weight of calcium sulfate dihydrate (weight ratio of about 1).
The limitations of claims 13 and 14 can be found in Yu et al. at Example 14 in Table 1, where it discloses the dispersant sodium lignosulfonate.
Claim 15 is an inherent property based on substantially the same components as claimed.

12.	Claims 1-3, 5, 6, 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al. (US 2008/0148997).
Blackburn et al. disclose a gypsum slurry comprising calcined gypsum, water and a modifier such as penta sodium salt of aminotri(methylene phosphonic acid) (claim 1, [0019]).
Blackburn et al. at [0019], where it discloses the aminotri(methylene-phosphonic acid). 
The limitations of claims 3, 5 and 6 can be found in Blackburn et al. at [0019], where it discloses the aminotri(methylene-phosphonic acid) (n is 3, m is 2).
The limitations of claim 9 can be found in Blackburn et al. at [0019], where it discloses the penta sodium salt of aminotri(methylene phosphonic acid).
The limitations of claim 11 can be found in Blackburn et al. at claim 11, where it discloses the 0.05 to 0.25% by weight.
The limitations of claim 12 can be found in Blackburn et al. at claim 13, where it discloses the 0.4 to 0.6 of water based on the dry weight of calcined gypsum.
The limitations of claims 13 and 14 can be found in Blackburn et al. at claim 1, where it discloses the dispersant naphthalene sulfonate.
Claim 15 is an inherent property based on substantially the same components as claimed.
The limitations of claims 16 and 17 can be found in Blackburn et al. at [0038], where it discloses the method for making a gypsum board.

13.	Claims 1, 3, 6, 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (US Patent 9,382,153).
Fisher et al. disclose a slurry comprising stucco, water and a phosphate additive such as aluminium phosphate (claims 1, 2 and 15).
The limitations of claims 3 and 6 can be found in Fisher et al. at claim 15, where it discloses the aluminium phosphate (m is 2).
Fisher et al. at claim 15, where it discloses the aluminium phosphate.
The limitations of claim 11 can be found in Fisher et al. at claim 1, where it discloses the 2% or more.
Claim 15 is an inherent property based on substantially the same components as claimed.

14.	Claims 1, 3-8, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chevalier (US 2008/0286474).
Chevalier discloses a slurry comprising stucco, water and a catalyst such as fluorophosphate (abstract, [0002], [0030]).
The limitations of claims 3-8 can be found in Chevalier at [0030], where it discloses the fluorophosphate (n is 3, m is 1).
The limitations of claim 11 can be found in Chevalier at [0030], where it discloses the 0.01 to 5% by weight.
Claim 15 is an inherent property based on substantially the same components as claimed.
The limitations of claims 16 and 17 can be found in Chevalier at [0002], where it discloses the method for making a gypsum plasterboard.

Allowable Subject Matter
15.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-57725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762